IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ALEXANDER DRAIN,                             : No. 93 EM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
THE COURT OF COMMON PLEAS FOR                :
PHILADELPHIA COUNTY,                         :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of November, 2019, the Application for Leave to File

Original Process is GRANTED, and the Application for Leave to File Reply and the

Petition for Writ of Mandamus and/or Extraordinary Relief are DENIED.